Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) dated as of December 5, 2017, is made
by and among DIGITAL POWER CORPORATION, a California corporation, having its
principal place of business at 48430 Lakeview Boulevard, Fremont California
94538 (“DPC”) and___________, an individual having an address at
_____________________ (the “Noteholder”).

 

WITNESSETH

 

WHEREAS, the Noteholder is the holder of a 10% Promissory Note issued by
Microphase Corporation (“Microphase”) in the principal amount of $_________ (the
“Note”);

 

WHEREAS, as of the date of this Agreement the accrued and unpaid interest under
the Note is $___________;

 

WHEREAS, the Noteholder desires to exchange the Note for (i) ________shares of
DPC common stock, no par value (the “DPC Common Stock”) and (ii) a warrant to
purchase ______ shares of DPC Common Stock in the form annexed as Exhibit A
hereto (the “Warrant”) and DPC is willing to issue the DPC Common Stock and
Warrant in exchange for the Note on the terms and subject to the conditions set
forth herein and therein; and

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties agree as follows:

 

 

1.

Exchange. Contemporaneous with the execution of this Agreement, the parties
hereto will effect the following transactions and by the execution and delivery
of this Agreement, the Noteholder hereby assigns to DPC the Note and all of the
Noteholder’s rights under the Note:

 

 

(a)

The Noteholder shall deliver the Note to DPC;

 

 

(b)

DPC shall deliver to the Noteholder a certificate representing _______ shares of
DPC Common Stock (the “Shares”) registered in the name of the Noteholder or a
copy of DPC’s irrevocable instructions to its transfer agent to prepare and
issue such certificate, with delivery of such certificate to occur no later than
three (3) business days thereafter;

 

 

(c)

DPC shall deliver the Warrant, duly executed by DPC, to the Noteholder.

 

2.

Representations and Warranties of DPC. DPC hereby represents and warrants to the
Noteholder as follows:

 

 

(a)

Organization and Authority of DPC. DPC is a corporation duly organized, validly
existing and in good standing under the laws of the State of California and has
all necessary corporate power and authority to enter into this Agreement and to
issue the DPC Common Stock and the Warrant, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement, and the issuance of
the DPC Common Stock and Warrant by DPC, the performance by DPC of its
obligations hereunder and thereunder and the consummation by DPC of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of DPC. This Agreement and the Warrant have been
duly executed and delivered by DPC, and each of this Agreement and the Warrant
constitutes a valid and binding obligation of DPC enforceable against DPC in
accordance with its terms.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

No Conflict. The execution, delivery and performance of this Agreement and the
issuance of the Shares and Warrant by DPC do not and will not (i) violate,
conflict with or result in the breach of any provision of the Articles of
Incorporation or By-laws of DPC, (ii) conflict with or violate any law or
governmental order applicable to DPC or (iii) conflict with, or result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation, or cancellation of, or result in the creation of any
encumbrance on any of the assets or properties of DPC pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which DPC is a party or
by which any of its assets or properties are bound or affected.

 

 

(c)

Governmental Consents and Approvals. The execution, delivery and performance of
this Agreement and the issuance of the Shares and Warrant by DPC do not and will
not require any consent, approval, authorization or other order of, action by,
filing with, or notification to, any governmental authority, except such filings
as may be required under applicable federal and state securities laws as a
result of the private placement of such securities to the Noteholder
contemplated hereby.

 

 

(d)

Issuance of the Shares. The Shares and the shares of DPC Common Stock issuable
upon the exercise of the Warrant are duly authorized and, when issued, sold and
delivered for the consideration specified herein and in the Warrant, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
liens, charges and encumbrances. DPC has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement and the Warrant.

 

2

--------------------------------------------------------------------------------

 

 

 

(e)

SEC Reports; Financial Statements. DPC has filed or furnished all reports,
schedules, forms, statements and other documents required to be filed or
furnished by it under the Securities Act of 1933, as amended (the “Securities
Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(including all required exhibits thereto), including pursuant to Section 13(a)
or 15(d) thereof, for the 12 months preceding the date hereof (or such shorter
period as DPC was required by law to file such material) (the foregoing
materials, as the same may be amended, and including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), and any notices, reports or other filings pursuant
to applicable requirements of the NYSE MKT, LLC (the “Trading Market”), on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports and notices, reports or other filings pursuant to
applicable requirements of the Trading Market prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of DPC (including its
consolidated Subsidiaries) included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements (i) have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and (ii) fairly
present in all material respects the financial position of DPC and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. Except as set forth
in the SEC Reports, DPC has no any material liability of any nature (whether
accrued, absolute, contingent or otherwise) that is required by GAAP to be
included in such financial statements other than liabilities arising after the
date of the most recent balance sheet included in such financial statements
which were incurred in the ordinary course of business consistent with past
practice.

 

 

(f)

Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a material adverse effect on
DPC’s business, operating results, financial condition or prospects, except as
has been reasonably cured by DPC, (ii) DPC has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in DPC’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) DPC has not altered its method of accounting except as
otherwise required pursuant to GAAP, (iv) DPC has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) DPC has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
and incentive plans.

 

3

--------------------------------------------------------------------------------

 

 

3.

Representations and Warranties of Noteholder. Noteholder hereby makes the
representations and warranties set forth below to DPC:

 

 

(a)

Experience of Noteholder. The Noteholder, either alone or together with
Noteholder’s representatives, has such knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of the investment in the Shares and Warrant, and has so evaluated the
merits and risks of such investment. The Noteholder is able to bear the economic
risk of an investment in the Shares and Warrant and, at the present time, is
able to afford a complete loss of such investment.

 

 

(b)

Purchase for Own Account. The Shares and Warrant will be acquired for investment
for Noteholder’s own account, not as a nominee or agent, and not with a view to
the public resale or distribution thereof within the meaning of the Securities
Act, and Noteholder has no present intention of selling, granting any
participation in, or otherwise distributing same in violation of the Securities
Act.

 

 

(c)

Restricted Securities. Noteholder understands that the Shares and Warrant are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from DPC in a transaction not involving a public
offering and that, under the Securities Act and the rules and regulations
promulgated thereunder, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. Noteholder is familiar
with Rule 144 and understands the resale limitations imposed thereby and by the
Securities Act and applicable state securities laws.

 

 

(d)

Legends. Noteholder agrees and acknowledges that the certificates evidencing the
Shares and the Warrant and the shares of DPC Common Stock issued upon the
exercise of the Warrant (“Warrant Shares”) will bear a legend with respect to
the restrictions imposed by the Securities Act and applicable state securities
laws. Such legend or legends shall, upon the request of Noteholder, be promptly
removed by DPC from any certificate evidencing Shares and/or Warrant Shares upon
delivery to DPC of an opinion of counsel to the Noteholder, reasonably
satisfactory to DPC, that the legended security can be freely transferred in a
public sale without a registration statement being in effect under the
Securities Act and in compliance with exemption requirements under applicable
state securities laws and that such transfer will not jeopardize the exemption
or exemptions from registration pursuant to which DPC issued the Shares.

 

 

(e)

Accredited Investor. The Noteholder is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Commission under the
Securities Act and will submit to the Company such further assurances of such
status as may be reasonably requested by the Company.

 

4

--------------------------------------------------------------------------------

 

 

 

(f)

Authority. The Noteholder: (i) if a natural person, represents that the
Noteholder has reached the age of 21 and has full power and authority to execute
and deliver this Exchange Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Exchange Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Units, the execution and delivery of this
Exchange Agreement has been duly authorized by all necessary action, this
Exchange Agreement has been duly executed and delivered on behalf of such entity
and is a legal, valid and binding obligation of such entity; or (iii) if
executing this Exchange Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Exchange Agreement in such capacity and on behalf of the subscribing individual,
ward, partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Noteholder is executing this Exchange
Agreement, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to perform pursuant to this Exchange Agreement and make an investment in
the Company, and represents that this Exchange Agreement constitutes a legal,
valid and binding obligation of such entity. The execution and delivery of this
Exchange Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Noteholder is a party
or by which it is bound.

 

 

(g)

Title to the Note. The Noteholder hereby represents and warrants to DPC that, as
of the date hereof, the Noteholder is the sole record and beneficial owner of
the Note and will transfer and deliver to DPC at the Closing valid title to the
Note, free from preemptive or similar rights, taxes, liens, charges and other
encumbrances.

 

4.

Registration Rights.

 

 

(a)

The Company agrees, subject to applicable law or regulations including but not
limited to Rule 415 of the Securities Act of 1933, to use its commercially
reasonable efforts to file, by September 7, 2017 (the “Filing Deadline”), a
Registration Statement on Form S-1 (the “Registration Statement”) with the
Commission, which Registration Statement shall cover (i) the shares of DPC
Common Stock issued pursuant to this Agreement, (ii) and the shares of DPC
Common Stock issuable pursuant to the exercise of the Warrants (collectively,
the “Registrable Shares”). The Company shall use commercially reasonable efforts
to have the Registration Statement declared effective within 120 days from the
Filing Deadline. The Company shall not file any other registration statements
(except for Form S-8 registration statements) until the Registration Statement
is declared effective by the Commission.

 

5

--------------------------------------------------------------------------------

 

 

 

(b)

Registration Procedures. In furtherance of its obligations under this Section 10
the Company shall, as expeditiously as reasonably possible:

 

 

(i)

Use its commercially reasonable efforts to (i) cause the Registration Statement
to become effective, and (ii) cause the Registration Statement to remain
effective until the earliest to occur of (A) such date as the other selling
shareholders (collectively, the “Selling Shareholders”) have completed the
distribution described in the Registration Statement and (B) such time that all
of such Registrable Shares are no longer, by reason of Rule 144 under the
Securities Act, required to be registered for the sale thereof by the Selling
Shareholders. The Company will also use its commercially reasonable efforts to,
during the period that the Registration Statement is required to be maintained
hereunder, file such post-effective amendments and supplements thereto as may be
required by the Securities Act and the rules and regulations thereunder or
otherwise to ensure that the Registration Statement does not contain any untrue
statement of material fact or omit to state a fact required to be stated therein
or necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading; provided, however, that
if applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permit, in lieu of filing a post-effective amendment
that (i) includes any prospectus required by Section 10(a)(3) of the Securities
Act or (ii) reflects facts or events representing a material or fundamental
change in the information set forth in the Registration Statement, the Company
may incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Exchange Act in the Registration
Statement.

 

 

(ii)

Prepare and file with the Commission such amendments and supplements to the
Registration Statement, and the prospectus used in connection with the
Registration Statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Registration Statement.

 

 

(iii)

Furnish to each Selling Shareholder, once the Registration Statement has been
declared effective, such numbers of copies of a prospectus and such other
documents as it may reasonably request in order to facilitate the disposition of
Registrable Shares owned by the Selling Shareholder.

 

 

(iv)

Use commercially reasonable efforts to register and qualify the securities
covered by the Registration Statement under such other federal or state
securities laws of such jurisdictions as shall be reasonably requested by the
Selling Shareholders; provided, however, that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business or
to file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.

 

6

--------------------------------------------------------------------------------

 

 

 

(v)

If applicable, cause all such Registrable Shares registered on the Registration
Statement to be listed on the national securities exchange on which shares of
Common Stock are then listed.

 

 

(vi)

Cooperate with the Selling Shareholders to facilitate the timely preparation and
delivery of certificates representing the Registrable Shares to be sold, which
certificates will not bear any restrictive legends.

 

 

(c)

Furnish Information. It shall be a condition precedent to the obligation of the
Company to take any action pursuant to this Section 4 with respect to the
Registrable Shares that the Selling Shareholders shall furnish to the Company
such information regarding the Selling Shareholders, the Registrable Shares held
by the Selling Shareholders, and the intended method of disposition of such
securities as shall be reasonably required by the Company to affect the
registration of the Registrable Shares.

 

 

(d)

Registration Expenses. The Company shall bear and pay all registration expenses
incurred in connection with any registration, filing or qualification of the
Registrable Shares with respect to registration pursuant to this Section 4 for
the Selling Shareholders, but excluding legal or other expenses of the Selling
Shareholders.

 

 

(e)

Indemnification. In the event that any Registrable Shares are included in a
Registration Statement under this Section 4:

 

 

(i)

To the extent permitted by law, the Company will indemnify and hold harmless the
Selling Shareholders and each person, if any, who controls, within the meaning
of the Securities Act, a Selling Shareholder against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement of a material fact
contained in the Registration Statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading, or (iii)
any violation by the Company of the Securities Act, the Exchange Act, or any
rule or regulation promulgated under the Securities Act or the Exchange Act, and
the Company will pay to the Selling Shareholders, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this Section 4(e)(i) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, claim, damage, liability, or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by a Selling Shareholder or any
underwriter or controlling person.

 

7

--------------------------------------------------------------------------------

 

 

 

(ii)

Each Selling Shareholder will indemnify and hold harmless the Company, each of
its directors, each of its officers, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Selling Shareholder selling securities in the Registration Statement and any
controlling person of any such underwriter or other Selling Shareholder, against
any losses, claims, damages, or liabilities (joint or several) to which any of
the foregoing persons may become subject, under the Securities Act, or the
Exchange Act, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Selling Shareholder expressly for use in connection with such registration; and
each such Selling Shareholder will pay, as incurred, any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 4(e)(ii), in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 4(e)(ii) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Selling Shareholder, which
consent shall not be unreasonably withheld; provided, further, that, in no event
shall any indemnity under this Section 4(e)(ii) exceed the dollar amount of the
proceeds received by such Selling Shareholder upon the sale of the Registrable
Shares included in the Registration Statement giving rise to such
indemnification obligation.

 

8

--------------------------------------------------------------------------------

 

 

 

(iii)

Promptly after receipt by an indemnified party under this Section 4(e) of notice
of the commencement of any action (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against any
indemnifying party under this Section 4(e), deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel selected by the indemnifying party and approved
by the indemnified party (whose approval shall not be unreasonably withheld);
provided, however, that an indemnified party (together with all other
indemnified parties which may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such proceeding. The failure
to deliver written notice to the indemnifying party within a reasonable time of
the commencement of any such action, if prejudicial to its ability to defend
such action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 4(e), but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section
4(e).

 

 

(iv)

If the indemnification provided for in this Section 4(e) is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

 

 

(v)

The obligations of the Company and Consultant under this Section 4 shall survive
the completion of the Offering.

 

 

(f)

Permitted Transferees. The rights to cause the Company to register Shares
granted to the Consultant by the Company under this Section 4 may be assigned in
full or in part by Selling Shareholders in connection with a transfer of the
Shares upon the written approval of the Company, which shall not unreasonably be
withheld.

 

 

(g)

Survival. The rights and obligations set forth in this Section 4 shall survive
the expiration or termination of this Agreement.

 

9

--------------------------------------------------------------------------------

 

 

5.

Miscellaneous.

 

 

(a)

Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, it being understood that
all parties need not sign the same counterpart.

 

 

(b)

Entire Agreement; No Third-Party Beneficiaries. This Agreement (including the
documents and instruments referred to herein) (i) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between DPC and the Noteholder with respect to the subject matter
hereof and (ii) is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.

 

 

(c)

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Spartan and DPC have each caused this Agreement to be duly
executed as of the date first written above.

 

 

 

 

DPC

 

DIGITAL POWER CORPORATION

 

 

 

 

 

 

         

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

                          NOTEHOLDER                                          

 

11

 